Filed 5/5/21 P. v. Hinchliff CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D077108

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCE82399)

 GABRIEL HINCHLIFF,

            Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Carlos O. Armour, Judge. Affirmed.
          Matthew R. Garcia, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A.
Sevidal and Ksenia Gracheva, Deputy Attorneys General, for Plaintiff and
Respondent.
                                       I
                               INTRODUCTION
      Defendant Gabriel Hinchliff appeals a judgment of conviction entered
after a jury found him guilty of one count of making a criminal threat (Pen.

Code, § 422; count 1)1 and one count of resisting an executive officer (§ 69;
count 2). He contends he was denied effective assistance of counsel because
his trial counsel did not request pretrial mental health diversion for him. We
reject the defendant’s contention and affirm the judgment.
                                       II
                               BACKGROUND
                                       A
      On June 26, 2018, two sheriff’s deputies responded to a report of a man
sleeping at the base of a stairwell. The deputies found the defendant passed
out and curled in a ball with his pants down. They roused the defendant
awake and observed that he exhibited signs of intoxication such as slurred
speech, aggression, red and watery eyes, and an odor of alcohol emanating
from his person.
      The deputies began to arrest the defendant for public intoxication and a
scuffle ensued. As the deputies tried to restrain the defendant, he struggled
to free himself and threatened to beat up, head butt, and stab the deputies.
The defendant repeatedly stated he would rape the daughter of one of the
deputies and slit her throat. He also attempted to expose himself to the
deputies.
      Members of the fire department arrived at the scene and the defendant
attempted to spit on one of them. To prevent the possible spread of disease,
the deputies placed a net-like spit sock over the defendant’s head. Due to the


1     Further undesignated references are to the Penal Code.
                                       2
defendant’s combative conduct, they also used a wrap to strap the defendant’s
arms to his body and pull his legs up to his waistline. While the defendant
was put into a deputy’s vehicle and transported to the sheriff’s department
substation, he kicked his feet and continued threatening to rape the arresting
deputy’s daughter.
                                       B
      The defendant was charged with one count of making a criminal threat
and one count of resisting an executive officer. At trial, the defense called
one witness, a clinical and forensic psychologist named Dr. Kristina Malek.
The defense called Dr. Malek to establish that the defendant did not form the
requisite intent to commit the charged offenses due, in part, to his
consumption of alcohol. Additionally, Dr. Malek testified that she conducted
a psychological evaluation of the defendant.
      Dr. Malek testified she formed opinions regarding the following topics
based on her psychological evaluation of the defendant: (1) whether the
defendant suffers from a mental disease, defect, or illness; and (2) whether he
had those disorders on the date of the incident. She testified she diagnosed
the defendant with dysthymia (a persistent depressive disorder), unspecified
anxiety disorder, unspecified personality disorder, and attention deficit
hyperactivity disorder. She testified she also diagnosed him with substance
abuse disorders for alcohol, cannabis, and hallucinogens.
      When questioned whether the defendant suffered from mental health
disorders at the time of his arrest, Dr. Malek testified that “the alcohol use
disorder was in effect on that date” as evidenced by the defendant’s state of
intoxication. However, Dr. Malek testified that depression “comes and goes”
and it was “difficult to tell” whether he presented with depression at the time




                                        3
of the incident. She added, “the one thing you can tell from the [arrest] video
is he was definitely intoxicated.”
      On June 20, 2019, the jury found the defendant guilty of the charged
offenses. The court sentenced him to prison for a total term of six years and
eight months, consisting of a term of five years and four months for
convictions in another criminal case (No. SCN400626), plus consecutive
eight-month terms for each of the two convictions in the present case.
      Defense counsel did not request mental health diversion for the
defendant at any point in the proceedings below.
                                       III
                                 DISCUSSION
                                        A
                        Mental Health Diversion Statute
      On June 27, 2018, the day after the defendant’s arrest, the Governor
signed into law Assembly Bill No. 1810 (2017–2018 Reg. Sess.), an omnibus
budget bill that, among other things, enacted sections 1001.35 and 1001.36,
effective immediately. (Stats. 2018, ch. 34, § 24.)
      “Section 1001.36 authorizes a pretrial diversion program for defendants
with qualifying mental disorders. The statute defines ‘ “pretrial diversion” ’
as ‘the postponement of prosecution, either temporarily or permanently, at
any point in the judicial process from the point at which the accused is
charged until adjudication, to allow the defendant to undergo mental health
treatment ....’ (§ 1001.36, subd. (c).) The stated purpose of the diversion
statute ‘is to promote all of the following: [¶] (a) Increased diversion of
individuals with mental disorders to mitigate the individuals’ entry and
reentry into the criminal justice system while protecting public safety. [¶]
(b) Allowing local discretion and flexibility for counties in the development


                                        4
and implementation of diversion for individuals with mental disorders across
a continuum of care settings. [¶] (c) Providing diversion that meets the
unique mental health treatment and support needs of individuals with
mental disorders.’ (§ 1001.35, subds. (a)–(c).)” (People v. Frahs (2020)
9 Cal.5th 618, 626 (Frahs).)
      Subject to exceptions not present here, a trial court may grant pretrial
diversion if it finds all of the following: (1) the defendant suffers from a
qualifying mental disorder; (2) the mental disorder was a significant factor in
the commission of the charged offense; (3) the defendant’s symptoms will
respond to mental health treatment; (4) the defendant consents to pretrial
diversion and waives his or her speedy trial right; (5) the defendant agrees to
comply with treatment; and (6) the defendant will not pose an unreasonable
risk of danger to public safety if treated in the community. (§ 1001.36,
subd. (b)(1)(A)–(F); see Frahs, supra, 9 Cal.5th at pp. 626–627.)
      “If the defendant makes a prima facie showing that he or she meets all
of the threshold eligibility requirements and [no exceptions apply], and the
trial court is satisfied that the recommended program of mental health
treatment will meet the specialized mental health treatment needs of the
defendant, then the court may grant pretrial diversion. (§ 1001.36,
subds. (a), (b)(3) & (c)(1).) The maximum period of diversion is two years.
(Id., subd. (c)(3).) If the defendant is subsequently charged with an
additional crime, or otherwise performs unsatisfactorily in the assigned
program, then the court may reinstate criminal proceedings. (Id., subd. (d).)
‘If the defendant has performed satisfactorily in diversion, at the end of the
period of diversion, the court shall dismiss the defendant’s criminal charges
that were the subject of the criminal proceedings at the time of the initial
diversion’ and ‘the arrest upon which the diversion was based shall be


                                        5
deemed never to have occurred.’ (Id., subd. (e).)” (Frahs, supra, 9 Cal.5th at
p. 627.)
                                        B
     The Defendant Has Not Established Ineffective Assistance of Counsel
      The defendant appeals the judgment on grounds that he received
ineffective assistance of counsel in violation of his state and federal
constitutional rights. He asserts his trial counsel was ineffective because she
did not request that the trial court grant him pretrial diversion. Citing
Frahs, supra, 9 Cal.5th 618, the defendant asks us to conditionally reverse
the judgment and remand the matter for the trial court to make a diversion
eligibility determination.
      The defendant’s reliance on Frahs and his related request for a
conditional reversal and remand are misplaced. In Frahs, the Supreme
Court determined the pretrial diversion statute is an ameliorative law that
applies retroactively to all nonfinal cases, including cases pending on appeal.
(Frahs, supra, 9 Cal.5th at pp. 624–625.) Given the pretrial diversion
statute’s retroactive operation, the Supreme Court concluded that an
appellate court should conditionally reverse a defendant’s nonfinal judgment
and order a limited remand for a diversion eligibility determination whenever
“the defendant appears to meet at least the first threshold eligibility
requirement for mental health diversion—the defendant suffers from a
qualifying mental disorder (§ 1001.36, subd. (b)(1)(A)).” (Id. at p. 640.)
      Here, unlike in Frahs, there was no appeal of a judgment pending at
the time the pretrial diversion statute went into effect. Instead, the
defendant was tried a year after the statute went into effect. Because the
defendant could have sought diversion in the trial court, but failed to do so,
his appellate request for a conditional reversal and a diversion eligibility


                                        6
determination is forfeited. (See People v. Trujillo (2015) 60 Cal.4th 850, 856
[“ ‘ “ ‘ “[A] constitutional right,” or a right of any other sort, “may be forfeited
in criminal as well as civil cases by the failure to make timely assertion of the
right before a tribunal having jurisdiction to determine it.” ’ ” ’ ”].)
      The defendant’s claim of ineffective assistance of counsel fares no
better. To establish ineffective assistance of counsel, a defendant must
“demonstrate (1) counsel’s performance was deficient in that it fell below an
objective standard of reasonableness under prevailing professional norms,
and (2) counsel’s deficient representation prejudiced the defendant, i.e., there
is a ‘reasonable probability’ that, but for counsel’s failings, defendant would
have obtained a more favorable result.” (People v. Dennis (1998) 17 Cal.4th
468, 540–541; see Strickland v. Washington (1984) 466 U.S. 668, 687.)
      “ ‘Unless a defendant establishes the contrary, we shall presume that
“counsel’s performance fell within the wide range of professional competence
and that counsel’s actions and inactions can be explained as a matter of
sound trial strategy.” [Citation.] If the record “sheds no light on why counsel
acted or failed to act in the manner challenged,” an appellate claim of
ineffective assistance of counsel must be rejected “unless counsel was asked
for an explanation and failed to provide one, or unless there simply could be
no satisfactory explanation.” ’ ” (People v. Bell (2019) 7 Cal.5th 70, 125; see
People v. Nguyen (2015) 61 Cal.4th 1015, 1050 [“ ‘In the usual case, where
counsel’s trial tactics or strategic reasons for challenged decisions do not
appear on the record, we will not find ineffective assistance of counsel on
appeal unless there could be no conceivable reason for counsel’s acts or
omissions.’ ”].)
      The record does not disclose why the defendant’s counsel did not
request pretrial diversion for him. It is possible, as the defendant claims,


                                          7
that his trial counsel was unaware of the pretrial diversion statute or never
contemplated its possible application to this case—scenarios that, if true,
potentially might indicate that her performance was deficient.
      However, those are not the only conceivable explanations for why the
defendant’s trial counsel did not request pretrial diversion for him. For
instance, we do not know whether the defendant’s trial counsel discussed the
possibility of pretrial diversion with him. It is plausible she did so and he did
not consent to pretrial diversion or waive his speedy trial right. If that was
in fact what occurred, it would have been reasonable for the defendant’s trial
counsel to refrain from making a fruitless request for pretrial diversion.
      Alternatively, it is conceivable the defendant’s trial counsel reasonably
believed a pretrial diversion request would be futile for other reasons. The
defendant was receiving substance abuse treatment when Dr. Malek wrote
her psychological evaluation of him. However, the defendant was arrested
shortly after the psychological evaluation for allegedly threatening violence
against another person, running from the police, resisting arrest, punching
and threatening to kill a police officer, and trying to seize the officer’s gun.
While the defendant was being arrested, he reportedly stated his “ ‘absolute
dream [was] to kill a cop’ ” and he “ ‘pray[ed] about killing a cop ….’ ”
      Based on this incident—which occurred after the defendant started
receiving substance abuse treatment—trial counsel reasonably could have
concluded that a request for pretrial diversion would be futile. For instance,
she could rationally believe the defendant would be unable to establish that
the symptoms of his disorders would respond to mental health treatment
(§ 1001.36, subd. (b)(1)(C)), or that he did not pose an unreasonable risk of
danger to public safety (id., subd. (b)(1)(F)). “Counsel does not render




                                         8
ineffective assistance by failing to make motions … that counsel reasonably
determines would be futile.” (People v. Price (1991) 1 Cal.4th 324, 387.)
      In short, we have “no basis on which to determine whether counsel had
a legitimate reason for making a particular decision, or whether counsel’s
actions or failure to take certain actions were objectively unreasonable.”
(People v. Mickel (2016) 2 Cal.5th 181, 198.) Because the burden rests on the
defendant to show that his counsel rendered deficient performance, the silent
appellate record proves fatal to his claim of ineffective assistance of counsel.
      We note in closing that the defendant is not foreclosed from pursuing
his ineffective assistance of counsel argument elsewhere. To the extent he
wishes to pursue such a claim, the more appropriate forum to do so is in a
habeas corpus proceeding in which extra-record evidence may be considered.
(See People v. Avena (1996) 13 Cal.4th 394, 419 [“ ‘Where the record does not
illuminate the basis for the challenged acts or omissions, a claim of
ineffective assistance is more appropriately made in a petition for habeas
corpus.”], italics omitted; People v. Anh The Duong (2020) 10 Cal.5th 36, 56
[“Any claim of ineffective assistance based on evidence not in the trial record
must be made in a habeas corpus petition.”].)




                                        9
                                 IV
                             DISPOSITION
     The judgment is affirmed.



                                           McCONNELL, P. J.

WE CONCUR:



AARON, J.



DATO, J.




                                 10